Exhibit 10.9

 

EXECUTIVE TIME-BASED PROFITS INTEREST UNIT AGREEMENT (US)

This Profits Interest Unit Agreement (this “Agreement”), dated as of <GRANT_DT>
(the “Grant Date”), is made by and between Digital Realty Trust, L.P., a
Maryland limited partnership (the “Partnership”) and <PARTC_NAME> (the
“Participant”).

WHEREAS, Digital Realty Trust, Inc., a Maryland corporation (the “Company”) and
the Partnership maintain the Digital Realty Trust, Inc., Digital Services, Inc.
and Digital Realty Trust, L.P. 2014 Incentive Award Plan (as amended from time
to time, the “Plan”);

WHEREAS, the Company and the Partnership wish to carry out the Plan (the terms
of which are hereby incorporated by reference and made a part of this
Agreement);

WHEREAS, Section 9.7 of the Plan provides for the issuance of Profits Interest
Units to Eligible Individuals for the performance of services to or for the
benefit of the Partnership in the Eligible Individual’s capacity as a partner of
the Partnership;

WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and in the best interest of the Company and its
stockholders to issue the Award (as defined below) to the Participant as an
inducement to enter into or remain in the service of the Company, the
Partnership, the Services Company or any Subsidiary, and as an additional
incentive during such service, and has advised the Company thereof; and

WHEREAS, the Company and the Participant desire to reflect that the Award
constitutes sufficient consideration for the Participant’s entry into the
Employee Confidentiality and Covenant Agreement (as more fully set forth below).

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

1.          Issuance of Award. Pursuant to the Plan, in consideration of the
Participant’s agreement to provide services to or for the benefit of the
Partnership, the Partnership hereby (a) issues to the Participant an award of 
<OPTS_GRANTED> Profits Interest Units (the “Award”) and (b) if not already a
Partner, admits the Participant as a Partner of the Partnership on the terms and
conditions set forth herein, in the Plan and in the Amended and Restated
Agreement of Limited Partnership of the Partnership (as amended from time to
time, the “Partnership Agreement”).  The Partnership and the Participant
acknowledge and agree that the Profits Interest Units are hereby issued to the
Participant for the performance of services to or for the benefit of the
Partnership in his or her capacity as a Partner or in anticipation of the
Participant becoming a Partner.  Upon receipt of the Award, the Participant
shall, automatically and without further action on his or her part, be deemed to
be a party to, signatory of and bound by the Partnership Agreement.  At the
request of the Partnership, the Participant shall execute the Partnership
Agreement or a joinder or counterpart signature page thereto.  The Participant
acknowledges that the Partnership may from time to time issue or cancel (or
otherwise modify) Profits Interest Units in accordance with the terms of the
Partnership Agreement.  The Award shall have the rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption and conversion set forth herein and in the Plan and the
Partnership Agreement.





1




2.          Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below.  All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Plan and/or the Partnership Agreement, as applicable.

 

(a)          “Cause” means “Cause” as defined in the Participant’s employment
agreement (or employment offer letter, as applicable) with the Company, the
Partnership or any Subsidiary as in effect as of the Grant Date if such
agreement exists and contains a definition of Cause, or, if no such employment
agreement (or employment offer letter, as applicable) exists or such employment
agreement (or employment offer letter, as applicable) does not contain a
definition of Cause, then “Cause” means (i) the Participant’s willful and
continued failure to substantially perform his or her duties with the Company or
its subsidiaries or affiliates (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Participant, which demand
specifically identifies the manner in which the Company believes that the
Participant has not substantially performed his or her duties; (ii) the
Participant’s willful commission of an act of fraud or dishonesty resulting in
economic or financial injury to the Company or its subsidiaries or affiliates;
(iii) the Participant’s conviction of, or entry by the Participant of a guilty
or no contest plea to, the commission of a felony or a crime involving moral
turpitude; (iv) a willful breach by the Participant of any fiduciary duty owed
to the Company which results in economic or other injury to the Company or its
subsidiaries or affiliates; (v) the Participant’s willful and gross misconduct
in the performance of his or her duties that results in economic or other injury
to the Company or its subsidiaries or affiliates; or (vi) a material breach by
the Participant of any of his or her obligations under any agreement with the
Company or its subsidiaries or affiliates after written notice is delivered to
the Participant which specifically identifies such breach.  For purposes of this
provision, no act or failure to act on the Participant’s part will be considered
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief that his or her action or omission was in the
best interests of the Company.

 

(b)         “Consulting Agreement” means a consulting agreement between the
Participant and the Company for consulting services to provide (x) support on
matters that would normally involve the position and role last held by the
Participant at the Company prior to the Participant’s Retirement (as defined
below) and (y) litigation support and senior client relationship management
services to the Company.  Any such Consulting Agreement shall (A) be for a term
of forty-eight (48) months, or such longer term that ends immediately after the
last vesting date to occur of any Company equity-based award held by the
Participant as of the date of the Participant’s Retirement, (B) not require the
Participant to provide more than two hundred fifty (250) hours of consulting
services per year, with compensation for such consulting services to be
reasonably agreed between the Participant and the Company, (C) include such
other terms and conditions reasonably prescribed by the Company, and (D) include
non-competition, non-solicitation, and other restrictive covenants that are no
less protective of the Company than those set forth in the ECCA (as defined
below).

 

(c)          “Disability” means a disability that qualifies or, had the
Participant been a participant, would qualify the Participant to receive
long-term disability payments under the Company’s group long-term disability
insurance plan or program, as it may be amended from time to time.

 

(d)         “Good Reason” means “Good Reason” as defined in the Participant’s
employment agreement (or employment offer letter, as applicable) with the
Company, the Partnership or any Subsidiary as in effect as of the Grant Date if
such agreement exists and contains a definition of Good Reason, or, if no such
employment agreement (or employment offer letter, as applicable) exists or such
employment agreement (or employment offer letter, as applicable) does not
contain a definition of Good Reason, then “Good Reason” means, without the
Participant’s prior written consent, the relocation of the Company’s offices at
which the Participant is





2




principally employed (the “Principal Location”) to a location more than
forty-five (45) miles from such location, or the Company’s requiring the
Participant to be based at a location more than forty-five (45) miles from the
Principal Location, except for required travel on Company
business.  Notwithstanding the foregoing, the Participant will not be deemed to
have resigned for Good Reason unless (x) the Participant provides the Company
with notice of the circumstances constituting Good Reason within sixty (60) days
after the initial occurrence or existence of such circumstances, (y) the Company
fails to correct the circumstance so identified within 30 days after the receipt
of such notice (if capable of correction), and (z) the date of termination of
the Participant’s employment occurs no later than one hundred eighty (180) days
after the initial occurrence of the event constituting Good Reason.

 

(e)          “Qualifying Termination” means a Termination of Service by reason
of (i) the Participant’s death, (ii) a termination by the Company, the
Partnership or any Subsidiary due to the Participant’s Disability, (iii) a
termination by the Company, the Partnership or any Subsidiary other than for
Cause, or (iv) a termination by the Participant for Good Reason.

 

(f)          “Restrictions” means the exposure to forfeiture set forth in
Section 5.

 

(g)         “Retirement” means the Participant’s voluntary retirement from his
or her service as an Employee or member of the Board at a time when the
Participant has (i) attained at least sixty (60) years of age, and (ii)
completed at least ten (10) Years of Service with the Company, the Partnership
or a Subsidiary, provided that the Participant has provided the Company or the
Partnership with at least twelve (12) months’ advance written notice of the
Participant’s retirement.  For avoidance of doubt, if the Participant incurs a
Termination of Service for any reason during such notice period, such
Termination of Service shall not be deemed to have occurred by reason of the
Participant’s Retirement for purposes of this Agreement.

 

(h)         “Service Provider” means an Employee, Consultant or member of the
Board, as applicable.

 

(i)          “Years of Service” means the aggregate period of time, expressed as
a number of whole years and fractions thereof, during which the Participant was
a member of the Board or served as an Employee (as applicable) in paid status.

 

3.          Profits Interest Units Subject to the Plan and Partnership
Agreement.  The Award is subject to the terms of the Plan and the terms of the
Partnership Agreement, including, without limitation, the restrictions on
transfer of Units (including, without limitation, Profits Interest Units) set
forth in Article 11 of the Partnership Agreement.  Any permitted transferee of
the Award shall take such Award subject to the terms of the Plan, this
Agreement, and the Partnership Agreement.  Any such permitted transferee must,
upon the request of the Partnership, agree to be bound by the Plan, the
Partnership Agreement, and this Agreement, and shall execute the same on
request, and must agree to such other waivers, limitations, and restrictions as
the Partnership or the Company may reasonably require.  Any Transfer of the
Award which is not made in compliance with the Plan, the Partnership Agreement
and this Agreement shall be null and void and of no effect.

4.          Vesting.

(a)          Time Vesting.  Subject to Sections 4(b) – (e) and 5 below, the
Restrictions set forth in Section 5 below will lapse and the Profits Interest
Units will vest and become nonforfeitable in accordance with





3




and subject to the time vesting schedule set forth on Exhibit A attached hereto,
subject to the Participant’s continued status as a Service Provider through each
applicable vesting date.

(b)         Qualifying Termination Due to Death or Disability.   In the event
that the Participant incurs a Qualifying Termination due to the Participant’s
death or Disability, the Profits Interest Units will vest in full and become
nonforfeitable upon such Qualifying Termination.

(c)          Qualifying Termination without Cause Not in Connection with a
Change in Control.   In the event that the Participant incurs a Qualifying
Termination due to a termination by the Company, the Partnership or any
Subsidiary other than for Cause or by the Participant for Good Reason, in either
case, prior to a Change in Control or more than twelve (12) months following a
Change in Control, subject to and conditioned upon the Participant’s execution
of a general release of claims in a form prescribed by the Company (the
“Release”) within twenty-one (21) days (or forty-five (45) days if necessary to
comply with Applicable Law) after the date of such Qualifying Termination and,
if the Participant is entitled to a seven (7) day post-signing revocation period
under Applicable Law, the Participant’s non-revocation of such Release during
such seven (7) day period, the Award will vest and become nonforfeitable on the
fifty-fifth (55th) day following the date of such Qualifying Termination with
respect to that number of Profits Interest Units subject to the Award which
would have become vested and nonforfeitable during the twelve (12) month period
immediately following the date of such Qualifying Termination had the
Participant remained continuously employed by the Company, the Partnership or
any Subsidiary during such period (and will, following the Participant’s
Qualifying Termination, remain outstanding and eligible to vest on such date if
the Release has become effective and irrevocable).

(d)         Qualifying Termination without Cause in Connection with a Change in
Control.   In the event that a Change in Control occurs and the Participant
incurs a Qualifying Termination due to a termination by the Company, the
Partnership or any Subsidiary other than for Cause upon or within twelve (12)
months following such Change in Control, subject to and conditioned upon the
Participant’s execution of the Release within twenty-one (21) days (or
forty-five (45) days if necessary to comply with Applicable Law) after the date
of such Qualifying Termination and, if the Participant is entitled to a seven
(7) day post-signing revocation period under Applicable Law, the Participant’s
non-revocation of such Release during such seven (7) day period, the Profits
Interest Units will vest in full and become nonforfeitable on the fifty-fifth
(55th) day following the date of such Qualifying Termination (and will,
following the Participant’s Qualifying Termination, remain outstanding and
eligible to vest on such date if the Release has become effective and
irrevocable).

(e)          Retirement.   In the event of the Participant’s Retirement, if the
Company either (i) fails to offer the Participant a Consulting Agreement to be
effective upon the Participant’s Retirement to ensure that the Participant does
not incur a Termination of Service upon the Participant’s Retirement, or (ii)
enters into a Consulting Agreement with the Participant and thereafter
terminates the Consulting Agreement and the consulting relationship established
thereby without “cause” (defined in a manner substantially similar to, and no
more expansive in scope than, Cause), then, subject to and conditioned upon the
Participant’s execution of the Release within twenty-one (21) days (or
forty-five (45) days if necessary to comply with Applicable Law) after the date
of the Participant’s Termination of Service and, if the Participant is entitled
to a seven (7) day post-signing revocation period under Applicable Law, the
Participant’s non-revocation of such Release during such seven (7) day period,
the Profits Interest Units will vest in full and become nonforfeitable on the
fifty-fifth (55th) day following the date of such Termination of Service (and
will, following the Participant’s Termination of Service, remain outstanding and
eligible to vest on such date if the Release has become effective and
irrevocable).





4




5.          Effect of Termination of Service.  In the event of the Participant’s
Termination of Service for any reason other than as described in Sections 4(c) –
(e) above, any and all Profits Interest Units that have not vested as of the
date of such Termination of Service (after taking into account any accelerated
vesting that occurs in connection with such termination) will thereupon
automatically and without further action be cancelled and forfeited without
payment of any consideration therefor, and the Participant shall have no further
right or interest in or with respect to such Profits Interest Units.  In the
event of the Participant’s Termination of Service as described in Sections 4(c)
– (e) above, any and all Profits Interest Units that have not vested on or prior
to the fifty-fifth (55th) day following the date of such Termination of Service
(after taking into account any accelerated vesting that occurs in connection
with such termination) will thereupon automatically and without further action
be cancelled and forfeited without payment of any consideration therefor, and
the Participant shall have no further right or interest in or with respect to
such Profits Interest Units.  Except as expressly provided in Sections 4(c) –
(e) above, in any applicable plan, program or policy of the Company, the
Partnership or any Subsidiary or in any employment agreement, employment offer
letter or other agreement between the Participant and the Company, the
Partnership or any Subsidiary, no Profits Interest Units which have not vested
as of the date of the Participant’s Termination of Service shall thereafter
become vested.

 

6.          Employee Confidentiality and Covenant Agreement.  Participant hereby
agrees that, in connection with the execution and acceptance of this Agreement,
Participant shall execute and deliver to the Company an Employee Confidentiality
and Covenant Agreement (the “ECCA”) in a form prescribed by the Company (or in
the event Participant has previously executed and delivered to the Company an
ECCA, then Participant agrees to (a) execute concurrently with execution of this
Agreement an Amendment 1 to ECCA in a form prescribed by the Company, and (b)
continue to comply with the executed ECCA as modified by the Company and
Participant pursuant to Amendment 1 to ECCA) and, by accepting the Award,
Participant acknowledges and agrees that (i) the Award, as well as Participant’s
employment with the Company and its subsidiaries, are sufficient consideration
for the covenants and restrictions contained in the ECCA as amended, if
applicable, and (ii) the covenants and restrictions contained in the ECCA as
amended, if applicable, are in addition to, and not in replacement of, any other
similar covenants contained in any other agreement between the Participant and
Company or its affiliates.

7.          Execution and Return of Documents and Certificates.  At the
Company’s or the Partnership’s request, the Participant hereby agrees to
promptly execute, deliver and return to the Partnership any and all documents or
certificates that the Company or the Partnership deems necessary or desirable to
effectuate the cancellation and forfeiture of the unvested Profits Interest
Units and the portion of the Award attributable to the unvested Profits Interest
Units, or to effectuate the transfer or surrender of such unvested Profits
Interest Units and portion of the Award to the Partnership.

8.          Covenants, Representations and Warranties.  The Participant hereby
represents, warrants, covenants, acknowledges and agrees on behalf of the
Participant and his or her spouse, if applicable, that:

(a)          Investment.  The Participant is holding the Award for the
Participant’s own account, and not for the account of any other Person.  The
Participant is holding the Award for investment and not with a view to
distribution or resale thereof except in compliance with applicable laws
regulating securities.

(b)         Relation to Partnership.  The Participant is presently an employee
of, or consultant to, the Partnership, or is otherwise providing services to or
for the benefit of the Partnership, and in such capacity has become personally
familiar with the business of the Partnership.





5




(c)          Access to Information.  The Participant has had the opportunity to
ask questions of, and to receive answers from, the Partnership with respect to
the terms and conditions of the transactions contemplated hereby and with
respect to the business, affairs, financial conditions, and results of
operations of the Partnership.

(d)         Registration. The Participant understands that the Profits Interest
Units have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), and the Profits Interest Units cannot be transferred by the
Participant unless such transfer is registered under the Securities Act or an
exemption from such registration is available.  The Partnership has made no
agreements, covenants or undertakings whatsoever to register the transfer of the
Profits Interest Units under the Securities Act.  The Partnership has made no
representations, warranties, or covenants whatsoever as to whether any exemption
from the Securities Act, including, without limitation, any exemption for
limited sales in routine brokers’ transactions pursuant to Rule 144 of the
Securities Act, will be available.  If an exemption under Rule 144 is available
at all, it will not be available until at least six (6) months from issuance of
the Award and then not unless the terms and conditions of Rule 144 have been
satisfied.

(e)          Public Trading.  None of the Partnership’s securities is presently
publicly traded, and the Partnership has made no representations, covenants or
agreements as to whether there will be a public market for any of its
securities.

 

(f)          Tax Advice.  The Partnership has made no warranties or
representations to the Participant with respect to the income tax consequences
of the transactions contemplated by this Agreement (including, without
limitation, with respect to the decision of whether to make an election under
Section 83(b) of the Code), and the Participant is in no manner relying on the
Partnership or its representatives for an assessment of such tax consequences. 
The Participant is advised to consult with his or her own tax advisor with
respect to such tax consequences and his or her ownership of the Profits
Interest Units.

9.          Capital Account.  The Participant shall make no contribution of
capital to the Partnership in connection with the Award and, as a result, the
Participant’s Capital Account balance in the Partnership immediately after its
receipt of the Profits Interest Units shall be equal to zero, unless the
Participant was a Partner in the Partnership prior to such issuance, in which
case the Participant’s Capital Account balance shall not be increased as a
result of its receipt of the Profits Interest Units.

 

10.        Redemption Rights.  The Profits Interest Units and any Partnership
Units which are acquired upon the conversion of the Profits Interest Units shall
be subject to the redemption provisions set forth in the Partnership Agreement,
including, without limitation, the General Partner’s redemption rights under
Section 8.9 thereof.  Notwithstanding the contrary terms in the Partnership
Agreement, Partnership Units which are acquired upon the conversion of the
Profits Interest Units shall not, without the consent of the Partnership (which
may be given or withheld in its sole discretion), be redeemed pursuant to
Section 8.6 of the Partnership Agreement within two (2) years of the date of the
issuance of such Profits Interest Units.

 

11.        Section 83(b) Election.  The Participant covenants that the
Participant shall make a timely election under Section 83(b) of the Code (and
any comparable election in the state of the Participant’s residence) with
respect to the Profits Interest Units covered by the Award, and the Partnership
hereby consents to the making of such election(s).  In connection with such
election, the Participant and the Participant’s spouse, if applicable, shall
promptly provide a copy of such election to the Partnership.  Instructions for
completing an election under Section 83(b) of the Code and a form of election
under Section 83(b) of the Code are attached hereto as Exhibit B.  The
Participant represents that the Participant has consulted any tax consultant(s)
that the Participant deems advisable





6




in connection with the filing of an election under Section 83(b) of the Code and
similar state tax provisions. The Participant acknowledges that it is the
Participant’s sole responsibility and not the Company’s to timely file an
election under Section 83(b) of the Code (and any comparable state election),
even if the Participant requests that the Company or any representative of the
Company make such filing on the Participant’s behalf. The Participant should
consult his or her tax advisor to determine if there is a comparable election to
file in the state of his or her residence.

 

12.        Ownership Information.  The Participant hereby covenants that so long
as the Participant holds any Profits Interest Units, at the request of the
Partnership, the Participant shall disclose to the Partnership in writing such
information relating to the Participant’s ownership of the Profits Interest
Units as the Partnership reasonably believes to be necessary or desirable to
ascertain in order to comply with the Code or the requirements of any other
appropriate taxing authority.

 

13.        Taxes. The Partnership and the Participant intend that (i) the
Profits Interest Units be treated as a “profits interest” as defined in Internal
Revenue Service Revenue Procedure 93-27, as clarified by Revenue Procedure
2001-43, (ii) the issuance of such units not be a taxable event to the
Partnership or the Participant as provided in such revenue procedure, and (iii)
the Partnership Agreement, the Plan and this Agreement be interpreted
consistently with such intent. In furtherance of such intent, effective
immediately prior to the issuance of the Profits Interest Units, the Partnership
will cause the “Gross Asset Value” (as defined in the Partnership Agreement) of
all Partnership assets to be adjusted to equal their respective gross fair
market values, and make the resulting adjustments to the “Capital Accounts” (as
defined in the Partnership Agreement) of the partners, in each case as set forth
in the Partnership Agreement and based upon a “Fair Market Value” (as defined in
the Partnership Agreement) at the time of such adjustment, based on the trading
price on the New York Stock Exchange of the common stock of the Company. The
Partnership may withhold from the Participant’s wages, or require the
Participant to pay to the Partnership, any applicable withholding or employment
taxes resulting from the issuance of the Award hereunder, from the vesting or
lapse of any restrictions imposed on the Award, or from the ownership or
disposition of the Profits Interest Units.

 

14.        Remedies.  The Participant shall be liable to the Partnership for all
costs and damages, including incidental and consequential damages, resulting
from a disposition of the Award which is in violation of the provisions of this
Agreement. Without limiting the generality of the foregoing, the Participant
agrees that the Partnership shall be entitled to obtain specific performance of
the obligations of the Participant under this Agreement and immediate injunctive
relief in the event any action or proceeding is brought in equity to enforce the
same. The Participant will not urge as a defense that there is an adequate
remedy at law.

 

15.        Restrictive Legends.  Certificates evidencing the Award, to the
extent such certificates are issued, may bear such restrictive legends as the
Partnership and/or the Partnership’s counsel may deem necessary or advisable
under applicable law or pursuant to this Agreement, including, without
limitation, the following legends or any legends similar thereto:

 

“The offering and sale of the securities represented hereby have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Any transfer of such securities will be invalid unless a Registration Statement
under the Securities Act is in effect as to such transfer or in the opinion of
counsel for the Partnership such registration is unnecessary in order for such
transfer to comply with the Securities Act.”





7




 

“The securities represented hereby are subject to forfeiture, transferability
and other restrictions as set forth in (i) a written agreement with the
Partnership, (ii) the Digital Realty Trust, Inc., Digital Services, Inc. and
Digital Realty Trust, L.P. 2014 Incentive Award Plan and (iii) the Amended and
Restated Agreement of Limited Partnership of Digital Realty Trust, L.P., in each
case, as has been and as may in the future be amended (or amended and restated)
from time to time, and such securities may not be sold or otherwise transferred
except pursuant to the provisions of such documents.”

 

16.        Restrictions on Public Sale by the Participant. To the extent not
inconsistent with applicable law, the Participant agrees not to effect any sale
or distribution of the Profits Interest Units or any similar security of the
Company or the Partnership, or any securities convertible into or exchangeable
or exercisable for such securities, including a sale pursuant to Rule 144 under
the Securities Act, during the 14 days prior to, and during the up to 90-day
period beginning on, the date of the pricing of any public or private debt or
equity securities offering by the Company or the Partnership (except as part of
such offering), if and to the extent requested in writing by the Partnership or
the Company in the case of a non-underwritten public or private offering or if
and to the extent requested in writing by the managing underwriter or
underwriters (or initial purchaser or initial purchasers, as the case may be)
and consented to by the Partnership or the Company, which consent may be given
or withheld in the Partnership’s or the Company’s sole and absolute discretion,
in the case of an underwritten public or private offering (such agreement to be
in the form of lock-up agreement provided by the Company, the Partnership,
managing underwriter or underwriters, as the case may be).

 

17.        Conformity to Securities Laws.  The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of all applicable federal and state laws, rules and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3 of the Exchange Act) and to such approvals by any
listing, regulatory or other governmental authority as may, in the opinion of
counsel for the Partnership or the Company, be necessary or advisable in
connection therewith. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Award of Profits Interest Units is made, only in
such a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan, this Agreement and the Award shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.

 

18.        Code Section 409A.  To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of this Agreement to the contrary, in the event that following the effective
date of this Agreement, the Partnership determines that the Award may be subject
to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
effective date of this Agreement ), the Partnership may adopt such amendments to
this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect ), or take any other actions,
that the Partnership determines are necessary or appropriate to (a) exempt the
Award from Section 409A of the Code and/or preserve the intended tax treatment
of the benefits provided with respect to the Award, or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance; provided, however, that this Section 18 shall not create any
obligation on the part of the Partnership or any Subsidiary to adopt any such
amendment, policy or procedure or take any such other action.

 





8




19.        No Right to Continued Service.  Nothing in this Agreement shall
confer upon the Participant any right to continue as a Service Provider of the
Company, the Partnership or any Subsidiary, or shall interfere with or restrict
in any way the rights of the Company, the Partnership or any Subsidiary, which
rights are hereby expressly reserved, to discharge the Participant at any time
for any reason whatsoever, with or without cause.

 

20.        Miscellaneous.

 

(a)          Incorporation of the Plan.  This Agreement is made under and
subject to and governed by all of the terms and conditions of the Plan. In the
event of any discrepancy or inconsistency between this Agreement and the Plan,
the terms and conditions of the Plan shall control. By signing this Agreement,
the Participant confirms that he or she has received a copy of the Plan and has
had an opportunity to review the contents thereof.

 

(b)         Clawback.   This Award shall be subject to any clawback or
recoupment policy currently in effect or as may be adopted by the Company or the
Partnership, in each case, as may be amended from time to time.

 

(c)          Successors and Assigns. Subject to the limitations set forth in
this Agreement, this Agreement shall be binding upon, and inure to the benefit
of, the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Partnership.

 

(d)         Entire Agreement; Amendments and Waivers. This Agreement, together
with the Plan and the Partnership Agreement, constitutes the entire agreement
among the parties pertaining to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties.  Without limiting the generality of the forgoing, this
Agreement supersedes the provisions of any employment agreement, employment
offer letter or other agreement between the Participant and the Company, the
Partnership or any Subsidiary that would otherwise accelerate the vesting of the
Award and the Profits Interest Units, and any provision in such agreement or
letter which would otherwise accelerate such vesting shall have no force or
effect with respect to the Award or the Profits Interest Units.  In the event
that the provisions of such other agreement or letter conflict or are
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall control.  Except as set forth in Section 18 above, this
Agreement may not be amended except in an instrument in writing signed on behalf
of each of the parties hereto and approved by the Committee. No amendment,
supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.

 

(e)          Survival of Representations and Warranties. The representations,
warranties and covenants contained in Section 7 hereof shall survive the later
of the date of execution and delivery of this Agreement or the issuance of the
Award.

 

(f)          Severability.  If for any reason one or more of the provisions
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable





9




in any respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument.

 

(g)         Titles.  The titles, captions or headings of the Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.

 

(h)         Counterparts.  This Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile, and
each of which shall be deemed to be an original, but all of which together shall
be deemed to be one and the same instrument.

 

(i)         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents, without regard to any otherwise governing principles of
conflicts of law that would choose the law of any state other than the State of
California.

 

(j)          Notices. Any notice to be given by the Participant under the terms
of this Agreement shall be addressed to the General Counsel of the Partnership
at the Partnership’s address set forth in Exhibit A attached hereto.  Any notice
to be given to the Participant shall be addressed to him or her at the
Participant’s then current address on the books and records of the
Partnership.  By a notice given pursuant to this Section 20(j), either party may
hereafter designate a different address for notices to be given to such party.
Any notice which is required to be given to the Participant shall, if the
Participant is then deceased, be given to the Participant’s personal
representative if such representative has previously informed the Partnership of
his or her status and address by written notice under this Section 20(j) (and
the Partnership shall be entitled to rely on any such notice provided to it that
it in good faith believes to be true and correct, with no duty of inquiry). Any
notice required or permitted hereunder shall be given in writing and shall be
deemed effectively given upon personal delivery or upon deposit in the United
States mail by certified mail, with postage and fees prepaid, addressed as set
forth above or upon confirmation of delivery by a nationally recognized
overnight delivery service.

 

(k)         Spousal Consent.  As a condition to the Partnership’s, the Company’s
and their Subsidiaries’ obligations under this Agreement, the spouse of the
Participant, if any, shall execute and deliver to the Partnership the Consent of
Spouse attached hereto as Exhibit C.

 

(l)          Fractional Units.  For purposes of this Agreement, any fractional
Profits Interest Units that vest or become entitled to distributions pursuant to
the Partnership Agreement will be rounded to the nearest whole Profits Interest
Unit, as determined by the Partnership; provided, however, that in no event
shall such rounding cause the aggregate number of Profits Interest Units that
vest or become entitled to such distributions to exceed the total number of
Profits Interest Units set forth in Section 1 of this Agreement.





10




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

    

DIGITAL REALTY TRUST, L.P.,

 

 

a Maryland limited partnership

 

 

By:

Digital Realty Trust, Inc., a Maryland corporation

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

 

By:

Picture 1 [dlr-20200331xex10d9g001.jpg]

 

 

 

Name:

Joshua A. Mills

 

 

 

Title:

Executive Vice President, General Counsel and

 

 

Secretary

 

 

 

 

 

 

 

 

The Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.

 

 

 

 

 

<PARTC_NAME> 

 

 

 

 

 

Doc Control No:  EPIUTI120ESA

 





11




 

Exhibit A

Vesting Schedule and Notice Address

Vesting Schedule

 

<VESTING_SCHEDULE>

 

Partnership Address

 

4 Embarcadero Center

Suite 3200

San Francisco, California 94111

 





12




 

Exhibit B

 

FORM OF SECTION 83(b) ELECTION AND INSTRUCTIONS

 

These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the Profits Interest Units of Digital Realty Trust, L.P. transferred to you.
Please consult with your personal tax advisor as to whether an election of this
nature will be in your best interests in light of your personal tax situation.

 

The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the grant date. PLEASE
NOTE: There is no remedy for failure to file on time. Follow the steps outlined
below to ensure that the election is mailed and filed correctly and in a timely
manner. ALSO, PLEASE NOTE: If you make the Section 83(b) election, the election
is irrevocable.

 

Complete all of the Section 83(b) election steps below:

 

1.  Complete the Section 83(b) election form (sample form next page) and make
three (3) copies of the signed election form. (Your spouse, if any, should also
sign the Section 83(b) election form.)

 

2.  Prepare a cover letter to the Internal Revenue Service (sample letter
included, following election form).

 

3.  Send the cover letter with the originally executed Section 83(b) election
form and one (1) copy via certified mail, return receipt requested to the
Internal Revenue Service at the address of the Internal Revenue Service where
you file your personal tax returns.

 

    It is advisable that you have the package date-stamped at the post office.
The post office will provide you with a white certified receipt that includes a
dated postmark. Enclose a self-addressed, stamped envelope so that the Internal
Revenue Service may return a date-stamped copy to you. However, your postmarked
receipt is your proof of having timely filed the Section 83(b) election if you
do not receive confirmation from the Internal Revenue Service.

 

4.  One (1) copy must be sent to Digital Realty Trust, L.P.’s legal department
for its records.

 

5.  Retain the Internal Revenue Service file stamped copy (when returned) for
your records.

 

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.

 

 



13




ELECTION PURSUANT TO SECTION 83(B) OF THE INTERNAL REVENUE CODE

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in the undersigned’s gross income for the
taxable year in which the property was transferred the excess (if any) of the
fair market value of the property described below, over the amount the
undersigned paid for such property, if any, and supplies herewith the following
information in accordance with the Treasury regulations promulgated under
Section 83(b):

1.       The name, address and taxpayer identification (social security) number
of the undersigned, and the taxable year for which this election is being made,
are:

 

 

 

 

 

 

NAME:

  <PARTC_NAME>

    

NAME

 

 

[Name of Taxpayer]

 

 

[Name of Spouse or N/A]

 

 

 

 

 

SSN:

 

 

SSN:

 

 

[Taxpayer SSN]

 

 

[Spouse SSN]

 

 

 

 

 

ADDRESS:

 

 

ADDRESS:

 

 

TAXABLE YEAR:  The taxable year with respect to which this election is made is
the calendar year in which the property was transferred.

 

2.       The property with respect to which the election is made consists of
<OPTS_GRANTED> Profits Interest Units (the “Units”) of Digital Realty Trust,
L.P. (the “Company”), representing an interest in the future profits, losses and
distributions of the Company.

3.       The date on which the above property was transferred to the undersigned
was <GRANT_DT>.

4.       The above property is subject to the following restrictions: The Units
are subject to cancellation and forfeiture to the extent unvested upon a
termination of service with the Company under certain circumstances. These
restrictions lapse upon the satisfaction of certain conditions as set forth in
an agreement between the taxpayer and the Company. In addition, the Units are
subject to certain transfer restrictions pursuant to such agreement and the
Amended and Restated Agreement of Limited Partnership of Digital Realty Trust,
L.P., as amended (or amended and restated) from time to time, should the
taxpayer wish to transfer the Units.

5.       The fair market value of the above property at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) was $0.

6.       The amount paid for the above property by the undersigned was $0.

7.       The undersigned taxpayer will file this election with the Internal
Revenue Service office with which taxpayer files his or her annual income tax
return not later than 30 days after the date of transfer of the property.  A
copy of this election will be furnished to the person for whom the services were
performed.  The undersigned is the person performing the services in connection
with which the property was transferred.

 

 

 

 

Date:

 

    

 

 

 

 

<PARTC_NAME>

 

The undersigned spouse of the taxpayer joins in this election.  (Complete if
applicable.)

 

Date:

 

    

 

 

 

 

[Name of Spouse]

 





 




VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED

 

Internal Revenue Service

 

 

 

 

 

    

 

[Address where taxpayer files returns]

 

 

 

Re:  Election under Section 83(b) of the Internal Revenue Code of 1986

 

Taxpayer:

  <PARTC_NAME>

 

Taxpayer’s Social Security Number:   ______________________________

Taxpayer’s Spouse:   ______________________________

Taxpayer’s Spouse’s Social Security Number:    ______________________________

 

Ladies and Gentlemen:

 

Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.

 

Very truly yours,

 

 

 

    

 

<PARTC_NAME>

 

 

 

Enclosures

cc: Digital Realty Trust, L.P.

 





 




Exhibit C

 

CONSENT OF SPOUSE

 

I, ____________________, spouse of [_____], have read and approve the foregoing
Profits Interest Unit Agreement (the “Agreement”) and all exhibits thereto, the
Partnership Agreement and the Plan (each as defined in the Agreement). In
consideration of the granting to my spouse of the profits interest units of
Digital Realty Trust, L.P. (the “Partnership”) as set forth in the Agreement, I
hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights and taking of all actions under the Agreement and all exhibits
thereto and agree to be bound by the provisions of the Agreement and all
exhibits thereto insofar as I may have any rights in said Agreement or any
exhibits thereto or any securities issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Agreement
and exhibits thereto or otherwise. I understand that this Consent of Spouse may
not be altered, amended, modified or revoked other than by a writing signed by
me, the Partnership and Digital Realty Trust, Inc.

 

 

    

Grant Date:

<GRANT_DT>

 

 

 

 

 

 

By:

 

 

 

Print name:

 

 

 

Dated:

 

 

 

Control:

<AWARD_USER_DEFINED_1>

 

If applicable, you must print, complete and return this Consent of Spouse to

hrcommunications@digitalrealty.com. Please only print and return this page.

 

